 

EXHIBIT 10.1

 

2302 TRADE ZONE BOULEVARD

 

SAN JOSE, CALIFORNIA

 

MULTI-TENANT

INDUSTRIAL/R&D LEASE AGREEMENT

 

BETWEEN

 

The Estate of Edwin A. Helwig

Barbara G. Helwig

(“LANDLORD”)

 

AND

 

SMTC Corporation

(“TENANT”)

 

INDUSTRIAL/R&D LEASE AGREEMENT

 

1



--------------------------------------------------------------------------------

 

THIS INDUSTRIAL/R&D LEASE AGREEMENT (the “Lease”) is made and entered into as of
the 1st day of January 2003, by and between The Estate of Edwin A. Helwig and
Barbara G. Helwig (“Landlord”) and SMTC Corporation (“Tenant”).

 

I.   Basic Lease Information

 

  A.   “Building” shall mean the building located at 2302 Trade Zone Boulevard,
San Jose, California, commonly known as 2302 Trade Zone Blvd.

 

  B.   “Rentable Square Footage of the Building” is deemed to be 64,800 square
feet.

 

  C.   “Premises” shall mean the area shown on Exhibit A to this Lease. The
“Rentable Square Footage of the Premises” is deemed to be 34,000 square feet.
All corridors and restroom facilities shall be considered part of the Premises.
Landlord and Tenant stipulate and agree that the Rentable Square Footage of the
Building and the Rentable Square Footage of the Premises are correct and shall
not be remeasured.

 

  D.   “Base Rent”: Month- To- Month as Follows:

 

January – March 2003

  

$32,300

April – June 2003

  

$30,600

July – September 2003

  

$28,900

October – December 2003

  

$27,200

 

  E.   “Tenant’s Pro Rata Share”= 52.4%

 

“Tenant’s Monthly Expense and Tax Payment”: $5,276.84, which is Tenant’s Pro
Rata Share of the monthly estimated Expenses and monthly estimated Taxes (as
more fully described in, and subject to adjustment as described in, Article IV
below).

 

  F.   “Term”: Month- To- Month. The Term shall commence on January 1, 2003 (the
“Commencement Date”) and, unless terminated early in accordance with this Lease,
end on December 31, 2003 (the “Termination Date”).

 

  G.   Tenant allowance(s): None

 

  H.   “Security Deposit”: $71,280

 

  I.   “Guarantor(s)”: None

 

  J.   “Broker”: Colliers International

 

  K.   “Permitted Use”: Contract Assembly, out source manufacturing and storage.

 

  L.   “Notice Addresses”:

 

Tenant:

 

On and after the Commencement Date, notices shall be sent to Tenant at the
Premises.

 

Landlord:

 

The Estate of Edwin A. Helwig

Barbara G. Helwig

c/o EMI Property Management

2150 Trade Zone Boulevard, Suite 106

San Jose, CA 95131

 

Rent (defined in Section IV.A) is payable to the order of EMI Property
Management at the following address: 2150 Trade Zone Boulevard, Suite 106, San
Jose, CA 95131.

 

  M.   “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day

 

2



--------------------------------------------------------------------------------

 

(“Holidays”). Landlord may designate additional Holidays, provided that the
additional Holidays are commonly recognized by other office buildings in the
area where Building is located.

 

  N.   Intentionally Omitted.

 

  O.   “Law(s)” means all applicable statutes, codes, ordinances, order, rules
and regulations of any municipal or governmental entity.

 

  P.   “Normal Business Hours” for the Building are 8:00 A.M. to 5:00 P.M. on
Business Days. This paragraph will only be applicable when at such time another
tenant is procured to lease the unoccupied space vacated by SMTC and pass though
expenses need to be allocated among tenants until power can be separately
metered.

 

  Q.   “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the landscaping, the parking facilities
and all other improvements owned by Landlord and serving the Building and the
Tenants thereof and the parcel(s) of land on which they are located. The
location is specified as 2302 Trade Zone Boulevard, San Jose CA 95131.

 

  R.   Intentionally omitted.

 

  S.   “Exterior Common Areas” means those areas of the Project and/or the
Property which are not located within the Building or any other building and
which are provided and maintained for the use and benefit of Landlord and
Tenants of the Building and/or the Project, generally and the employees,
invitees and licensees of Landlord and such Tenant, including, without
limitation, any parking areas, walkways, plaza, roads, driveways, sidewalks,
surface parking and landscapes, if any.

 

II.   Lease Grant.

 

         Landlord leases the Premises to Tenant and Tenant leases the Premises
from Landlord, together with the right in common with others to use any portions
of the Property that are designated by Landlord for the common use of Tenants
and others, such as sidewalks, unreserved parking areas, common corridors,
restrooms, vending areas and lobby areas (the “Common Areas”).

 

III.   Possession.

 

  A.   Intentionally Omitted.

 

  B.   Subject to Landlord’s obligations under Section IX.B, the Premises are
accepted by Tenant in “as is” condition and configuration. Landlord estimates
that commencement of the construction of the demising wall will be January 2,
2003. At such time contractor will separate the switches so that Tenant will
have controls only to those lights and mechanical that are part of Tenants
occupied space. All other lights and mechanical not used by the tenant will
either be divided, separated or turned off. Tenant must remove all equipment,
furniture and other personal property from the unoccupied portion of the
building no later than January 1, 2003. By taking possession of the Premises,
Tenant agrees that the Premises are in good order and satisfactory condition,
and that there are not representations or warranties by Landlord regarding the
condition of the Premises, the Building or the Project. If Landlord is delayed
delivering possession of the Premises or any other space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the space. The Commencement Date shall be
postponed until the date Landlord delivers possession of the Premises to Tenant
free from occupancy by any party, and the Termination Date, at the option of
Landlord, may be postponed by an equal number of days.

 

  C.   The parties agree that, following the full and final execution and
delivery of this Lease and delivery of all prepaid rental, security deposits and
guaranties required hereunder, Tenant may take possession of the Premises for
purposes for performing the Initial Alteration, as described in Exhibit C. Such
possession prior to the Commencement Date shall be subject

 

3



--------------------------------------------------------------------------------

 

to all of the terms and conditions of the Lease. Tenant shall be liable for any
parking or special or after hour services provided to Tenant during such period.

 

IV.    Rent.

 

  A.   Payments. As consideration for this Lease, Tenant shall pay Landlord,
without any setoff or deduction, the total amount of Base Rent and Additional
Rent due for the first month of the term. “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord. Additional
Rent and Base Rent are sometimes collectively referred to as “Rent”. Tenant
shall pay and be liable for all rental, sales and use taxes (but excluding
income taxes), if any, imposed upon or measured by Rent under applicable Law.
Base Rent and recurring monthly charges of Additional Rent shall be due and
payable in advance on the first day of each calendar month without notice or
demand, provided that the installment of Base Rent and Tenant’s Monthly Expense
and Tax Payment (defined in Section I.E above) for the first full calendar month
of the Term shall be payable upon execution of this Lease by Tenant. All other
items of Rent shall be due and payable by Tenant on or before 10 days after
billing by Landlord. All payments of Rent shall be by good and sufficient check
or by other means (such as automatic debit or electronic transfer) acceptable to
Landlord. If Tenant fails to pay any item or installment of Rent when due,
Tenant shall pay Landlord an administration fee equal to 6% of the past due
Rent, provided that Tenant shall be entitled to a grace period of 5 days for the
first 2 late payments of Rent in a given calendar year. If the Term commences on
a day other than the first day of a calendar month or terminates on a day other
than the last day of a calendar month, the monthly Base Rent and Tenant’s Pro
Rata Share of Expenses (defined in Section IV.C) and Taxes (defined in Section
IV.D) for the month shall be prorated based on the number of days in such
calendar month. Landlord’s acceptance of less than the correct amount of Rent
shall be considered a payment on account of the earliest Rent due. No
endorsement or statement on a check or letter accompanying a check or payment
shall be considered an accord and satisfaction, and either party may accept the
check or payment without prejudice to that party’s right to recover the balance
or pursue other available remedies. Tenant’s covenant to pay Rent is independent
of every other covenant in this Lease.

 

  B.   Payment of Tenant’s Pro Rata Share of Expenses and Taxes. Tenant shall
pay Tenant’s Pro Rata Share of the total amount of Expenses (defined in Section
IV.C) and Taxes (defined in Section IV.D) for each calendar year during the
Term, Landlord shall provide Tenant with a good faith estimate of the total
amount of Expenses and Taxes for each calendar year during the Term. On or
before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of the total amount of Expenses and Taxes, which initial monthly sum is
defined in Section I.E above as the “Tenant’s Monthly Expense and Tax Payment”.
If Landlord determines that its good faith estimate was incorrect by a material
amount, Landlord may provide Tenant with a revised estimate. After its receipt
of the revised estimate, Tenant’s Monthly Expense and Tax Payment shall be based
on the revised estimate. If Landlord does not provide Tenant with an estimate of
the total amount of Expenses and Taxes by January 1 of a calendar year, Tenant
shall continue to pay monthly installments based on the previous year’s estimate
until Landlord provides Tenant with new estimate. Upon delivery of the new
estimate, an adjustment shall be made for any month which Tenant paid monthly
installments based on the previous year’s estimate. Tenant shall pay the
Landlord the amount of any underpayment within 30 days after receipt of the new
estimate. Any overpayment shall be refunded to Tenant within 30 days or credited
against the next due future installment(s) of Additional Rent.

 

As soon as is practical following the end of each calendar year or the earlier
if the Lease is mutually terminated before the term, Landlord shall furnish
Tenant with a statement of the actual amount of Expenses and Taxes for the prior
calendar year and Tenant’s Pro Rata

 

4



--------------------------------------------------------------------------------

 

Share of the actual amount of Expenses and Taxes for the prior calendar year. If
the estimated amount of Expenses and Taxes for the prior calendar year is more
that the actual amount of Expenses and Taxes for the prior calendar year,
Landlord shall apply any overpayment by Tenant against Additional Rent due or
next becoming due, provided if the Term expires before the determination of the
overpayment, Landlord shall refund any overpayment to Tenant after first
deducting the amount of Rent due. If the estimated amount of Expenses and Taxes
for the prior calendar year is less than the actual amount of Expenses and Taxes
for such prior year, Tenant shall pay Landlord, within 30 days after its receipt
of the statement of Expenses and Taxes, any underpayment for the prior calendar
year.

 

  C.   Expenses Defined. “Expenses” means the sum of (i) all direct and indirect
costs and expenses incurred in each calendar year in connection with operating,
maintaining, repairing, and managing the Building and the Property (including
any costs and expenses in connection with operating, maintaining, repairing, and
managing the Exterior Common Areas located on the property to the extent such
costs and expenses are not deemed to be costs and expenses of the Project as a
whole), and (ii) the Building’s, the Property’s and the Landlord’s allocable
percentage of (a) all direct and indirect costs of operating, maintaining,
repairing and managing the Project (including any costs and expenses in
connection with operating, maintaining, repairing and managing the Exterior
Common Areas located on the Project to the extent such costs and expenses are
not specifically allocated to and payable by individual buildings within the
Project), (b) all costs, fees or other amounts payable to any association
established for the benefit of the Project and/or other properties, and (c) all
fees payable to the company or association, if applicable, managing the parking
areas within the Project, including but not limited to:

 

  1.   Labor costs, including, wages, salaries, social security and employment
taxes, medical and other types of insurance, uniforms, training, and retirement
and pension plans.

 

  2.   Management fees, the cost of equipping and maintaining a management
office, accounting and bookkeeping services, legal fees not attributable to
leasing or collection activity, and other administrative costs. Landlord, by
itself or through an affiliate, shall have the right to directly perform or
provide any services under this Lease (including management services), provided
that the cost of any such services shall not exceed the cost that would have
been incurred had Landlord entered into an arms-length contract for such
services with an unaffiliated entity of comparable skill and experience.

 

  3.   The cost of services, including amounts paid to service providers and the
rental and purchase cost of parts, supplies, tools and equipment.

 

  4.   Premiums and deductibles paid by Landlord for insurance, including
workers compensation, fire and extended coverage, earthquake, general liability,
rental loss, boiler and other insurance customarily carried from time to time by
owners of comparable Industrial/R&D buildings.

 

  5.   Electrical Costs (defined below) and charges for water, gas, steam and
sewer, but excluding those charges for which Landlord is reimbursed by Tenants.
“Electrical Costs” means (a) charges paid by Landlord for electricity; (b) costs
incurred in connection with an energy management program for the Building, the
property or the Project; and (c) if and to the extent permitted by Law, a fee
for the services provided by Landlord in connection with the selection of
utility companies and the negotiation and administration of contracts for
electricity, provided that such fee shall not exceed 50% of any savings obtained
by Landlord. Electrical Costs shall be adjusted as follows: (i) amounts received
by Landlord as reimbursement for above standard electrical consumption shall be
deducted from Electrical Costs; (ii) the cost of electricity insured to provide
overtime HVAC to specific Tenants (as reasonably estimated by Landlord) shall be
deducted from Electrical Costs; and (iii) Tenant shall be billed directly by the
respective utilities for the cost of building standard electricity and water to
the Premises as a separate charge in

 

5



--------------------------------------------------------------------------------

 

addition to Base rent, the cost of electricity to individual Tenant spaces in
the building shall be deducted from Electrical Costs. Landlord agrees to
reimburse tenant for such portion of the utility bills that are charged to
tenant to power the Landlords share of the common areas. The amortized cost of
capital improvements (as distinguished from replacement parts or components
installed in the ordinary course of business) made to the Building, Property or
Project which are: (a) performed primarily to reduce operating expense costs or
otherwise improve the operating efficiency of the Building, Property or
Project,; or (b) required to comply with any Laws that are enacted, or first
interpreted to apply to the Building, Property or Project, after the date of
this Lease. The cost of capital improvements shall be amortized by Landlord over
the lesser of the Payback Period (defined below) or 5 years. The amortized cost
of capital improvements may, at Landlord’s option include actual or imputed
interest at the rate that Landlord would reasonably be required to pay to
finance the cost of the capital improvement. “Payback Period” means the
reasonably estimated period of time that it takes for the cost savings resulting
from a capital improvement to equal the total cost of the capital improvement.

 

  6.   Any fees, costs and expenses relating to operating, managing, owning,
repairing and maintaining the parking facilities or other amenities (if any) in
the Project.

 

If Landlord incurs Expenses for the Building, the Property or the Project
together with one of more other buildings or properties, whether pursuant to a
reciprocal easement agreement, common area agreement or otherwise, the shared
costs of expenses shall be equitably prorated and apportioned between the
Building, the Property and the Project and the other buildings or properties.
Expenses shall not include; the cost of capital improvement (except as set forth
above); depreciation; interest (except as provided above for the amortization of
capital improvements); principal payments of mortgage and other non-operating
debts of Landlord; the cost of repairs or other work to the extent Landlord is
reimbursed by insurance of condemnation proceeds; costs in connection with
leasing space in the Building, including brokerage commissions; lease
concessions, including rental abatements and construction allowances, granted to
specific Tenants; costs incurred in connection with the sale, financing or
refinancing of the Building; fines interest and penalties incurred due to the
late payment of Taxes (defined in Section IV.D) or Expenses; organizational
expenses associated with the creation and operation of the entity which
constitutes Landlord; or any penalties or damages that Landlord pays to Tenant
under this Lease or to other Tenants in the Building under their respective
leases. If the Building is not at least 95% occupied during any calendar year or
if Landlord is not supplying services to at least 95% of the total Rentable
Square Footage of the Building at any time during a calendar year, Expenses
shall, at Landlord’s option be determined as if the Building had been 95%
occupied and Landlord has been supplying services to 95% of the Rentable Square
Footage of the Building during that calendar year. The extrapolation of Expenses
under this Section shall be performed by appropriately adjusting the cost of
those components of Expenses that are impacted by changes in the occupancy of
the Building. It is mutually agreed that Tenant will be solely responsible for
its share of the power used at the Premises and Landlord will reimburse Tenant
for expenses incurred for Landlord’s share of the common areas.

 

  D.   Taxes Defined. “Taxes” shall mean: (1) all real estate taxes and other
assessments on the Building and/or Property, and the Building’s and Property’s
share of such taxes relating to the Project, including, but not limited to,
assessments for special improvement districts and building improvement
districts, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments and the Building’s and
Property’s share of any real estate taxes and assessments and the Building’s and
under any reciprocal easement agreement, common area agreement or similar
agreement as to the

 

6



--------------------------------------------------------------------------------

       Building, Property and/or Project; (2) all personal property taxes for
property that is owned by Landlord and used in connection with the operation,
maintenance and repair of the Building, Property or the Project; and (3) all
costs and fees incurred in connection with seeking reductions in any tax
liabilities described in (1) and (2), including, without limitation, any costs
incurred by Landlord for compliance, review and appeal of tax liabilities.
Without limitation, Taxes shall not include any income, capital levy, franchise,
capital stock, gift, estate or inheritance tax. If an assessment is payable in
installments, Taxes for the year shall include the amount of the installment and
any interest due and payable during that year. For all other real estate taxes,
Taxes for that year shall, at Landlord’s election, include either the amount
accrued, assessed or otherwise imposed for the year or the amount due and
payable for that year, provided that Landlord’s election shall be applied
consistently throughout the Term. If a change in Taxes is obtained for any year
of the Term, then Taxes for that year will be retroactively adjusted and
Landlord shall provide Tenant with a credit, if any, based on the adjustment.

 

  E.   Audit Rights. Tenant may, within 90 days after receiving Landlord’s
statement of Expenses, give Landlord written notice (“Review Notice”) that
Tenant intends to review Landlord’s records of the Expenses for that calendar
year. Within a reasonable time after receipt of the Review Notice, Landlord
shall make all pertinent records available for inspection that are reasonably
necessary for Tenant to conduct its review. If any records are maintained at a
location other than the office of the Building, Tenant may either inspect the
records at such other location or pay for the reasonable cost of copying and
shipping the records. If Tenant retains an agent to review Landlord’s records,
the agent must be with a licensed CPA firm. Tenant shall be solely responsible
for all costs, expenses and fees incurred for the audit. Within 60 days after
the records are made available to Tenant, Tenant shall have the right to give
Landlord written notice (an “Objection Notice”) stating in reasonable detail any
objection to Landlord’s statement of Expenses for that year. If Tenant fails to
give Landlord an Objection Notice within the 60 day period or fails to provide
Landlord with a Review Notice within the 90 day period described above, Tenant
shall be deemed to have approved Landlord’s statement of Expenses and shall be
barred from raising any claims regarding the Expenses for that year. If Tenant
provided Landlord with a timely Objection Notice, Landlord and Tenant shall work
together in good faith to resolve any issues raised in Tenant’s Objection
Notice. If Landlord and Tenant determine that Expenses for the calendar year are
less than reported, Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of overpayment by Tenant. Likewise, if
Landlord and Tenant determine that Expenses for the calendar year are greater
than reported, Tenant shall pay Landlord the amount of any underpayment within
30 days. The records obtained by Tenant shall be treated as confidential. In no
event shall Tenant ever be permitted to examine Landlord’s records or to dispute
any statement of Expenses unless Tenant has paid and continues to pay all Rent
when due.

 

V.   Compliance with Laws; Use.

 

       The Premises shall be used only for the Permitted Use and for no other
use whatsoever. Tenant shall not use or permit the use of the Premises for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord’s reasonable opinion, unreasonably disturbs any other Tenants of the
Building or the Project or interferes with the operation of the Building or the
Project. Tenant shall comply with all laws, including the Americans with
Disabilities Act, regarding the operation of Tenant’s business and the use,
condition, configuration and occupancy of the Premises. Tenant, within 10 days
after receipt, shall provide Landlord with copies of any notices it receives
regarding a violation or alleged violation of any Laws. Tenant shall comply with
the rules and regulations of the Building attached as Exhibit B and such other
reasonable rules and regulations adopted by Landlord from time to time. Tenant
shall also cause its agents, contractors, subcontractors, employees, customers,
and subtenants to comply with all rules and regulations. Landlord shall not
knowingly discriminate against Tenant in Landlord’s enforcement of the rules and
regulations.

 

7



--------------------------------------------------------------------------------

 

VI.   Security Deposit

 

       The Security Deposit of $71,280.00 which was delivered during the
original 5 year lease term to Landlord upon the execution of this Lease by
Tenant and shall be held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of Tenant’s
liability for damages. Landlord may, from time to time, without prejudice to any
other remedy, use all or a portion of the Security Deposit to satisfy past due
Rent or to cure any uncured default by Tenant. If Landlord uses the Security
Deposit, Tenant shall on demand restore the Security Deposit to its original
amount. Landlord shall return any unapplied portion of the Security Deposit to
Tenant within 45 days after the later to occur of: (1) the determination of
Tenant’s Pro Rata Share of Expenses and Taxes for the final year of the Term;
(2) the date Tenant surrenders possession of the Premises to Landlord in
accordance with this Lease; or (3) the Termination Date. If Landlord transfers
its interest in the Premises, Landlord may assign the Security Deposit to the
transferee and, following the assignment, Landlord shall have no further
liability for the return of the Security Deposit. Landlord shall not be required
to keep the Security Deposit separate fro its other accounts. Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, or any
similar or successor Laws now or hereinafter in effect.

 

VII.   Services to be Furnished by Landlord

 

  A.   Landlord agrees to furnish Tenant with the following services: (1) Water
service for use in the lavatories on each floor on which the Premises are
located; (2) Intentionally omitted (3) Maintenance and repair of the Property as
described in Section IX.B; (4) Janitor service on Business Days. If Tenant’s
use, floor covering or other improvements require special services in excess of
the standard services for the Building, Tenant shall pay the additional cost
attributable to the special services; (5) Intentionally omitted (6) such other
services as Landlord reasonably determines are necessary or appropriate for the
Building, the Property or the Project.

 

  B.   Landlord’s failure to furnish, or any interruption or termination of,
services due to the application of Laws, the failure of any equipment, the
performance of repairs, improvements or alterations, or the occurrence of any
event or cause beyond the reasonable control of Landlord (a “Service Failure”)
shall not render Landlord liable to Tenant, constitute a constructive eviction
of Tenant, give rise to an abatement of Rent, nor relieve Tenant from the
obligation to fulfill any covenant or agreement. However, if the Premises, or a
material portion of the Premises, is made untenantable for a period in excess of
3 consecutive Business Days as a result of the Service Failure, then Tenant, as
its sole remedy, shall be entitled to receive an abatement of Rent payable
hereunder during the period beginning on the 4th consecutive Business Day of the
Service Failure and ending on the day the service has been restored. If the
entire Premises has not been rendered untenantable by the Service Failure, the
amount of abatement that Tenant is entitled to receive shall be prorated based
upon the percentage of the Premises rendered untenantable and not used by
Tenant. In no event, however, shall Landlord be liable to Tenant for any loss or
damage, including the theft of Tenant’s Property (defined in Article XV),
arising out of or in connection with the failure of any security services,
personnel or equipment.

 

VIII.   Leasehold Improvements.

 

       With the exception of the list provided by the Tenant, all improvements
to the Premises (collectively, “Leasehold Improvement”) shall be owned by
Landlord and shall remain upon the Premises without compensation to Tenant.
However, Landlord, by written notice to Tenant within 30 days prior to the
Termination Date, may require Tenant to remove, at Tenant’s expense; (1) Cable
(defined in Section IX.A) installed by or for the exclusive benefit of Tenant
and located in the premises or other portions of the Building; and (2) any
Leasehold Improvements that are performed by or for the benefit of Tenant, and
in Landlord’s reasonable judgment, are of a nature that would require removal
and repair costs

 

8



--------------------------------------------------------------------------------

 

       that are materially in excess of the removal and repair costs associated
with standard office improvements (collectively referred to as “Required
Removables”). Without limitation, it is agreed that Required Removables include
internal stairways, raised floors, personal baths and showers, vaults, rolling
file systems and structural alterations and modifications of any type. The
Required Removables designated by Landlord shall be removed by Tenant before the
Termination Date, provided that upon prior written notice to Landlord, Tenant
may remain in the premises for up to 5 days after the Termination Date for the
sole purpose of removing the Required Removables and perform the required
repairs. Tenant, within 30 days after receipt of an invoice, shall reimburse
Landlord for the reasonable costs incurred by Landlord. Notwithstanding the
foregoing, Tenant, at the time it requests approval for a proposed Alteration
(Defined in Section IX.C), may request in writing that Landlord advise Tenant
whether the Alteration or any portion of the Alteration will be designated as a
Required Removable. Within 10 days after receipt of Tenant’s request, Landlord
shall advise Tenant in writing as to which portions of the Alteration, if any
will be considered to be Required Removables.

 

IX.   Repairs and Alterations

 

  A.   Tenant’s Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear excepted. Tenant’s repair
obligations include, without limitation, repairs to: (1) floor covering; (2)
interior partitions; (3) doors; (4) the interior side of demising walls; (5)
electronic, phone and data cabling and related equipment (collectively, “Cable”)
that is installed by or for the exclusive benefit of Tenant and located in the
Premises or other portions of the Building; (6) supplemental air conditioning
units, private showers and kitchens, including hot water heaters, plumbing, and
similar facilities serving Tenant exclusively. All work shall be performed in
accordance with the rules and procedures described in Section IX.C below. If
Tenant fails to make any repairs to the Premises for more than 15 days after
notice from Landlord (although notice shall not be required if there is an
emergency), Landlord may make the repairs, and Tenant shall pay the reasonable
cost of the repairs to Landlord within 30 days after receipt of an invoice,
together with an administrative charge in an amount equal to 10% of the cost of
the repairs.

 

  B.   Landlord’s Repair Obligations. Landlord shall keep and maintain in good
repair and working order and make repairs to and perform maintenance upon; (1)
structural elements of the Building; (2) mechanical (including HVAC);
electrical, plumbing, and fire/life safety systems serving the Building in
general; (3) Common Areas; (4) the roof of the Building; (5) exterior windows of
the Building, and (6) Alterations performed by contractors retained by Landlord,
including related HVAC balancing. Landlord shall promptly make repairs
(considering the nature and urgency of the repair) for which Landlord is
responsible. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 (Premature Termination by Hirer), and Sections
1941(Premature Termination By Letter) and 1942 (Tenants Right To Repair or
Vacate) of the California Civil Code, or any similar or successor Laws now or
hereinafter in effect (See Attached).

 

  C.   Alterations. Tenant shall not make alterations, additions or improvement
to the Premises or install any Cable in the Premises or other portions of the
Building or the Project (collectively referred to as “Alterations”) without
first obtaining the written consent of Landlord in each instance, which consent
shall not be unreasonably withheld or delayed. However, Landlord, consent shall
not be required for an Alteration that satisfies all of the following criteria
(a “Cosmetic Alteration”): (1) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (2) is not visible from
the exterior of the Premises or Building; (3) will not affect the systems or
structure of the Building or the Project; and (4) does not require work to be
performed inside the walls or above the ceiling of the Premises. However, even
though consent is not required, the performance of Cosmetic Alterations shall be
subject to all the other provisions of this Section IX.C. Prior to starting
work, Tenant shall furnish Landlord with plans and specifications reasonably
acceptable to

 

9



--------------------------------------------------------------------------------

       Landlord; names of contractors reasonably acceptable to Landlord
(provided that Landlord may designate specific contractors with respect to
Building systems); copies of contracts; necessary permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord; and any security for performance that is reasonably
required by Landlord. Changes to the plans and specifications must also be
submitted to Landlord for its approval. Alterations shall be constructed in good
and workmanlike manner using materials of a quality that is at least equal to
the quality designated by Landlord as the minimum standard for the Building.
Landlord may designate reasonable rules, regulations and procedures for the
performance of work in the Building and the Project and, to the extent
reasonably necessary to avoid disruption to the occupants of the Building and
the Project, shall have the right to designate the time when Alterations may be
performed. Tenant shall reimburse Landlord within 30 days after receipt of an
invoice from Landlord, Tenant shall pay Landlord a fee for Landlord’s oversight
and coordination of any non-Cosmetic Alterations equal to 3% of the cost of the
non-Cosmetic Alterations. Upon completion, Tenant shall furnish “as-built” plans
(except for Cosmetic Alterations), completion affidavits, full and final waivers
of lien in recordable form, and receipted bills covering all labor and
materials. Tenant shall assure that the Alterations comply with all insurance
requirements and Laws. Landlord’s approval of an Alteration shall not be a
representation by Landlord that the Alteration complies with applicable Laws or
will be adequate for Tenant’s use.

 

X.   Use of Electrical Services by Tenant.

 

  A.   Electricity used by Tenant in the Premises shall, at Landlord’s option,
be paid for by Tenant either; (1) through inclusion in Expenses (except as
provided in Section X.B for excess usage; (2) by a separate charge payable by
Tenant to Landlord within 30 days after billing by Landlord; or (3) by separate
charge billed by the applicable utility company and payable directly by Tenant.
Landlord will reimburse tenant for Landlords share if common area expenses.
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmissions and distribution services, and
the cost of electricity may consist of several different components or separate
charge for such service, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the premises, to aggregate the electrical service for the
Property and premises with other buildings, to purchase electricity through a
broker and/or buyers group and to change the providers and manner of purchasing
electricity. Landlord shall be entitled to receive a fee (if permitted by law)
for the selection of utility companies and the negotiation and administration of
contracts for electricity, provided that the amount of such fee shall not exceed
50% of any savings obtained by Landlord.

 

  B.   Tenant’s use of electrical service shall not exceed, either in voltage,
rated capacity, use beyond Normal Business Hours or overall load, that which
Landlord deems to be standard to the Building. If Tenant requests permission to
consume excess electrical service, Landlord may refuse to consent or may
condition consent upon conditions that Landlord reasonable elects (including,
without limitation, the installation of utility service upgrades, meters,
submeters, air handlers or cooling units), and the additional usage (to the
extent permitted by Law), installation and maintenance costs shall be paid by
Tenant. Landlord shall have the right to separately meter electrical usage for
the Premises and to measure electrical usage by surveyor other commonly accepted
methods. The above will only be applicable when at such time another tenant is
procured to lease the unoccupied portion of the remaining space and separate
meters have not yet been installed.

 

XI.   Entry by Landlord.

 

       Landlord, its agents, contractors and representatives may enter the
Premises to inspect or show the Premises, to clean and make repairs, alterations
or additions to the Premises, and to conduct or facilitate repairs, alterations
or additions to any portion of the Building or the

 

10



--------------------------------------------------------------------------------

 

       Project, including other Tenants’ premises. Except in emergencies or to
provide janitorial and other Building services after Normal Business Hours,
Landlord shall provide Tenant with reasonable prior notice of entry into the
Premises, which may be given orally. If reasonably necessary for the protection
and safety of Tenant and its employees, Landlord shall have the right to
temporarily close all or portion of the Premises to perform repairs, alterations
and additions. However, except in emergencies, Landlord will not close the
Premises if the work can reasonably be completed on weekends and after Normal
Business Hours. Entry by Landlord shall not constitute constructive eviction or
entitle Tenant to an abatement of reduction of Rent.

 

XII.   Assignment and Subletting.

 

  A.   Except in connection with a Permitted Transfer (defined in Section XII.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld if Landlord does
not elect to exercise its termination rights under Section XII.B below. Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition does
not meet the criteria Landlord uses to select Building and Project Tenants
having similar leasehold obligation; (2) the proposed transferee’s business is
not suitable for the Building or the Project considering the business of the
other Tenants and the prestige of the Building and the Project, or would result
in a violation of another Tenant’s right; (3) the proposed transferee is a
governmental agency or occupant of the Building, the Property or the Project;
(4) Tenant is in default after the expiration of the notice and cure period in
this Lease; or (5) any portion of the Premises, the Building or the Project
would likely become subject to additional or different Laws as a consequence of
the proposed transfer. Tenant shall not be entitled to receive monetary damages
based upon a claim that Landlord unreasonably withheld its consent to a proposed
Transfer and Tenant’s sole remedy shall be an action to enforce any such
provision through specific performance or declaratory judgment. Tenant hereby
waives the provisions of Section 1995.310 of the California Civil Code, or any
similar of successor Laws, now or hereinafter in effect, and all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf, and to the extent permitted under all applicable Laws,
on behalf of the proposed transferee. Any attempted Transfer in violation of the
Article shall, at Landlord’s option, be void. Consent by Landlord to one or more
Transfers shall not operate as a waiver of Landlord’s rights to approve any
subsequent Transfers. In no event shall any Transfer or Permitted Transfer
release or relieve Tenant from any obligation under this Lease.

 

  B.   As part of its request for Landlord’s consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within 30 days of its receipt of the
required information and documentation, either; (1) consent to the Transfer by
the execution of a consent agreement in a form reasonably designated by Landlord
or reasonably refuse to consent to the Transfer in writing; or (2) exercise its
right to terminate this Lease with respect to the portion of the Premises that
Tenant is proposing to assign or sublet. Any such termination shall be effective
on the proposed effective date of the Transfer for which Tenant requested
consent. Tenant shall pay Landlord a review fee of $1,250.00 for Landlord’s
review of any Permitted Transfer or requested Transfer, provided if Landlord’s
actual reasonable costs and expenses (including reasonable attorney’s fees)
exceed $1,250.00, Tenant shall reimburse Landlord for its actual reasonable
costs and expenses in lieu of a fixed review fee.

 

  C.   Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of any excess within 30 days
after Tenant’s receipt of such excess consideration. Tenant

 

11



--------------------------------------------------------------------------------

       may deduct from the excess all reasonable and customary expenses directly
incurred by Tenant attributable to the Transfer (other than Landlord’s review
fee) including brokerage fees, legal fees and construction costs. If Tenant is
in Monetary Default (defined in Section XIX.A. below), Landlord may require that
all sublease payments be made directly to Landlord, in which case Tenant shall
receive a credit against Rent in the amount of any payments received (less
Landlord’s share of any excess.)

 

  D.   Except as provided below with respect to a Permitted Transfer, if Tenant
is a corporation, limited liability company, partnership, or similar entity, and
if the entity which owns or controls a majority of the voting share/rights at
any time changes for any reason (including but not limited to a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer. The foregoing shall not apply so long as Tenant is an
entity whose outstanding stock is listed on a recognized security exchange, or
if at least 80% of its voting stock is owned by another entity, the voting stock
of which is so listed.

 

  E.   Tenant may assign its entire interest under this Lease to a successor to
Tenant by purchase, merger, consolidation or reorganization without the consent
of Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (1) Tenant is not in default under this Lease; (2)
Tenant’s successor shall own all or substantially all of the assets of Tenant;
(3) Tenant’s successor shall have a net worth which is at least equal to the
greater of Tenant’s net worth at the date of the Lease or Tenant’s net worth as
of the day prior to the proposed purchase, merger, consolidation or
reorganization; (4) the Permitted Use does not allow the Premises to be used for
retail purposes; and (5) Tenant shall give Landlord written notice at least 30
days prior to the effective date of the proposed purchase, merger, consolidation
or reorganization. Tenant’s notice to Landlord shall include information and
documentation showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant’s successor shall sign a commercially reasonable
form of assumption agreement.

 

XIII.   Liens.

 

       Tenant shall not permit mechanic’s or other liens to be placed upon the
Premises, Building, Property, Project or Tenant’s leasehold interest in
connection with any work or service done or purportedly done by or for benefit
of Tenant. If a lien is so placed, Tenant shall, within 10 days of notice to
Landlord of the filing of the lien, fully discharge the lien by settling the
claim which resulted in the lien or by bonding or insuring over the lien in the
manner prescribed by the applicable lien Law. If Tenant fails to discharge the
lien, then, in addition to any other right or remedy of Landlord, Landlord may
bond or insure over the lien or otherwise discharge the lien. Tenant shall
reimburse Landlord for any amount paid by Landlord to bond or insure over the
lien or discharge the lien, including, without limitation, reasonable attorneys’
fees (if an to the extent permitted by Law) within 30 days after receipt of an
invoice from Landlord.

 

XIV.   Indemnity and Waiver of Claims.

 

  A.   Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related parties (defined below), Tenant shall
indemnify, defend and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagee(s) (defined
in Article XXVI) and agents (“Landlord Related parties”) harmless against and
from all liabilities, obligations, damages, penalties, claims, actions, costs,
charges and expense, including, without limitation, reasonable attorney’s fees
and other professional fees (if and to the extent permitted by Law), which may
be imposed upon, incurred by or asserted against Landlord or any of the Landlord
Related parties and arising out of or in connection with any damage or injury
occurring in the Premises or any acts or omissions (including violations of Law)
of Tenant, the Tenant Related parties (defined below) or any of Tenant’s
transferees, contractors or licensees.

 

  B.   Except to the extent caused by the negligence or willful misconduct of
Tenant or any Tenant Related Parties (defined below), Landlord shall indemnify,
defend and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees and agents (“Tenant Related Parties”)
harmless against and from all liabilities, obligations,

 

12



--------------------------------------------------------------------------------

       damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law), which may be imposed upon,
incurred by or asserted against Tenant or any of the Tenant Related parties and
arising out of or in connection with the acts or omissions (including violations
of Law) of Landlord, the Landlord Related Parties or any of Landlord’s
contractors.

 

  C.   Landlord and the Landlord Related Parties shall not be liable for, and
Tenant waives, all claims for loss or damage to Tenant’s business or loss, theft
or damage to Tenant’s Property or the property of any person claiming by,
through or under Tenant resulting from: (1) wind or weather, (2) the failure of
any sprinkler, heating or air-conditioning equipment, any electric wiring or any
gas, water or steam pipes; (3) the backing up of any sewer pipe or downspout;
(4) the busting, leaking or running of any tank, water closet, drain or other
pipe; (5) water, snow or ice upon or coming through the roof, skylight, stairs,
doorways, windows, walks or any other place upon or near the Building or the
Project; (6) any act or omission of any party other than Landlord or Landlord
Related parties; and (7) any causes not reasonably within the control of
Landlord. Tenant shall insure itself against such losses under Article XV below.
Notwithstanding the foregoing, except as provided in Article XVI to the
contrary, Tenant shall not be required to waive any claims against Landlord
(other than for loss or damage to Tenant’s business) where such loss or damage
is due to the negligence or willful misconduct of Landlord or any Landlord
Related Parties.

 

XV.   Insurance.

 

       Tenant shall carry and maintain the following insurance (Tenant’s
Insurance”), at its sole cost and expense; (1) Commercial General liability
Insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, and minimum combined single limit of $2,000,000.00; (2) All
Risk Property/Business Interruption Insurance, including flood and earthquake,
written at replacement cost value and with a replacement cost endorsement
covering all of Tenant’s trade fixture, equipment, furniture and other personal
property within the Premises (“Tenant’s Property”); (3) Worker’s Compensation
Insurance as required by the state in which the Premises is located and in
amounts as may be required by applicable statue; and (4) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing any of
Tenant’s Insurance shall have an A.M. Best rating of not less that A-VIII. All
Commercial General Liability insurance policies shall name Tenant as a named
insured and Landlord (or any successor), The Estate of Edwin A. Helwig and
Barbara G. Helwig, and EMI Property Management Inc., and their respective
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and other designees of Landlord as the interest of such designees
shall appear, as additional insureds. All policies of Tenant’s Insurance shall
contain endorsements that the insurer(s) shall give Landlord and its designees
at lease 30 days’ advance written notice of any change, cancellation,
termination or lapse of insurance. Tenant shall provide Landlord with a
certificate of insurance evidencing Tenant’s insurance prior to the earlier to
occur of the Commencement Date or the date Tenant is provided with possession of
the Premises for any reason, and upon renewals at least 15 days prior to the
expiration of the insurance coverage. So long as the same is available at
commercially reasonable rates, Landlord shall maintain so called All Risk
property insurance on the Building at replacement cost value, as reasonably
estimated by Landlord. Except as specifically provided to the contrary, the
limits of either party’s’ insurance shall not limit such party’s liability under
this Lease.

 

XVI.   Subrogation.

 

       Notwithstanding anything in this Lease to the contrary, Landlord and
Tenant hereby waive and shall cause their respective insurance carriers to waive
any and all rights of recovery, claim, action or causes of action against the
other and their respective trustees, principals, beneficiaries, partners,
officers, directors, agents, and employees, for any loss or damage that may
occur to Landlord or Tenant or any party claiming by, through or under Landlord
or Tenant, as the case may be, with respect to Tenant’s Property, the Premises,
The Building, the Project, any additions or improvements to the Premises, the
Building, or the Project, or

 

13



--------------------------------------------------------------------------------

 

       any contents thereof, including all rights of recovery, claims, actions
or causes of action arising out of the negligence of Landlord or any Landlord
Related parties or the negligence of Tenant or any Tenant Related Parties, which
loss or damage is (or would have been, had the insurance required by this Lease
been carried) covered by Insurance.

 

XVII.   Casualty Damage.

 

  A.   If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall immediately notify Landlord in writing. During any period of time
that all or a material portion of the Premises is rendered untenantable as a
result of a fire or other casualty, the Rent shall abate for the portion of the
Premises that is untenantable and not used by Tenant. Landlord shall have the
right to terminate this lease if: (1) the Building or the Project shall be
damaged so that, in Landlord’s reasonable judgment, substantial alteration or
reconstruction of the Building or the Project shall be required (whether or not
the Premises has been damaged); (2) Landlord is not permitted by law to rebuild
the Building or the Project in substantially the same form as existed before the
fire or casualty; (3) the Premises have been materially damaged and there is
less than 2 years of the Term remaining on the date of the casualty; (4) any
Mortgagee requires that the insurance proceeds be applied to the payment of the
mortgage debt; or (5) a material uninsured loss to the Building or the Project
occurs. Landlord may exercise its right to terminate this Lease by notifying
Tenant in writing within 90 days after the date of the casualty. If Landlord
does not terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to repair and restore the Building and the Leasehold
Improvement (excluding any Alterations that were performed by Tenant in
violation of this Lease). However, in no event shall Landlord be required to
spend more than the insurance proceeds received by Landlord. Landlord shall not
be liable for any loss or damage to Tenant’s Property or to the business of
Tenant resulting in any way from the fire or other casualty or from the repair
and restoration of the damage. Landlord and Tenant hereby waive the provisions
of any Law relating to the matters addressed in this Article, and agree that
their respective rights for damage to or destruction of the Premises shall be
those specifically provided in this Lease.

 

  B.   If all or any portion of the Premises shall be made untenantable by fire
or other casualty, Landlord shall, with reasonable promptness, cause an
architect or general contractor selected by Landlord to provide Landlord and
Tenant with a written estimate of the amount of time required to substantially
complete the repair and restoration of the Premises and make the Premises
tenantable again, using standard working methods (“Completion Estimate”). If the
Completion Estimate indicates that the Premises cannot be made tenantable within
270 days from the date the repair and restorations started, then regardless of
anything in Section XVII.A above to the contrary, either party shall have the
right to terminate this Lease by giving written notice to the other of such
election within 10 days after receipt of the Completion Estimate. Tenant,
however, shall not have the right to terminate this Lease if the fire or
casualty was caused by the negligence or intentional misconduct of Tenant,
Tenant Related parties or any of Tenant’s transferees, contractors or licensees.

 

  C.   The provisions of this Lease, including this Article XVII, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to or destruction of, all or any part of the Premises, the Building, the
Property or the Project, and any Laws, including, without limitation, sections
1943(2) and 1933(4) of the California Civil Code, with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any similar or successor Laws now or
hereinafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building, the Property or
the Project.

 

XVIII.   Condemnation.

 

       Either party may terminate this Lease if the whole or any material part
of the Premises shall be taken or condemned for any public or quasi-public use
under Law, by eminent domain or private purchase in lieu thereof (a “Taking”).
Landlord shall also have the right to terminate

 

14



--------------------------------------------------------------------------------

 

       this lease if there is a Taking of any portion of the Building, Property
or Project which would leave the remainder of the Building or the Project
unsuitable for use as an office building or an office project in a manner
comparable to the use of the Building or the Project prior to the Taking. In
order to exercise its right to terminate the Lease, Landlord or Tenant, as the
case may be, must provide written notice of termination to the other within 45
days after the terminating party first receives notice of the Taking. Any such
termination shall be effective as of the date the physical taking of the
Premises or the portion of the Building, Property or Project occurs. If this
Lease is not terminated, the Rentable Square Footage of the Building, the
Rentable Square Footage of the Premises, the Building’s allocable percentage of
the Project and Tenant’s Pro Rata Share shall, if applicable, be appropriately
adjusted. In addition, Rent for any portion of the premises taken or condemned
shall be abated during the unexpired Term of this Lease effective when the
physical taking of the portion of the Premises occurs. All compensation awarded
for a Taking, or sale proceeds, shall be the property of Landlord, any right to
receive compensation or proceeds being expressly waived by Tenant. However,
Tenant may file a separate claim at its sole cost and expense for Tenant’s
Property and Tenant’s reasonable relocation expenses, provided the filing of the
claim does not diminish the award which would otherwise be receivable by
Landlord. Tenant hereby waives any and all right it might otherwise have
pursuant to Section 1265.130 of the California Code of Civil Procedure, or any
similar or successor Laws.

 

XIX.   Events of Default.

 

       Tenant shall be considered to be in default of this Lease upon the
occurrence of any of the following events of default:

 

  A.   Tenant’s failure to pay when due all or any portion of the Rent, if the
failure continues for 3 days after written notice to Tenant (“Monetary
Default”).

 

  B.   Tenant’s failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, if the failure is not cured within 10 days
after written notice to Tenant. However, if Tenant’s failure to comply cannot
reasonably be cured within 10 days, Tenant shall be allowed additional time (not
to exceed 60 days) as is reasonably necessary to cure the failure so long as:
(1) Tenant commences to cure the failure within 10 days, and (2) Tenant
diligently pursues a course of action that will cure the failure and bring
Tenant back into compliance with the Lease. However, if Tenant’s failure to
comply creates a hazardous condition, the failure must be cured immediately upon
notice to Tenant. In addition, if Landlord provides Tenant with notice of
Tenant’s failure to comply with any particular term, provision or covenant of
the Lease on 3 occasions during any 12 month period, Tenant’s subsequent
violation of such term, provision or covenant shall, at Landlord’s option, be an
incurable event of default by Tenant.

 

  C.   Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.

 

  D.   The leasehold estate is taken by process or operation of Law.

 

  E.   Tenant is in default beyond any notice and cure period under any other
lease or agreement with Landlord, without limitation.

 

XX.   Remedies

 

  A.   Upon the occurrence of any event or events of default under this Lease,
whether enumerated in Article XIX or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant herby specifically waives notice and demand
for payment of Rent or other obligations, except for those notices specifically
required pursuant to the terms of Article XIX or this Article XX, and waives any
and all other notices or demand requirements imposed by applicable law):

 

  1.   Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

  (a)   The Worth at the Time of Award of the unpaid Rent which had been earned
at the time of termination;

 

15



--------------------------------------------------------------------------------

 

  (b)   The Worth at the Time of Award of the amount by which the unpaid Rent
would have been earned after termination until the time of award exceeds the
amount of such rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

  (c)   The Worth at the Time of Award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant affirmatively proves could be reasonably avoided;

 

  (d)   Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

  (e)   All such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time under applicable law.

 

       The “Worth at the Time of Award” of the amounts referred to in parts (a)
and (b) above, shall be computed by allowing interest at the lesser of a per
annum rate equal to: (i) the greatest per annum rate of interest permitted from
time to time under applicable law, or (ii) the Prime Rate plus 5%. For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California. The “Worth at the Time of Award” of the amount referred
to in part (c) above, shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

 

  B.   The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

  C.   TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTION 1174 (c) AND 1179 OF THE CODE, (See
Attached) OF CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES
OF LAW FROM TIME TO TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT
SHALL HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS
TERMINATION BY REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LITIGATION
ARISING OUT OF OR RELATING TO THIS LEASE.

 

  D.   No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one of more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

 

  E.   If Tenant is in default, then, to the extent permitted by law, Landlord
shall be entitled to receive interest on any unpaid item of Rent at a rate equal
to the lesser of the maximum rate permitted by Law or the Prime Rate plus 4% per
annum. For purposes hereof, the “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.

 

  F.   This Article XX shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

 

16



--------------------------------------------------------------------------------

 

XXI.   Limitation of Liability.

 

       NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) TO TENANT SHALL BE LIMITED
TO THE INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO
LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
(DEFINED IN ARTICLE XXVI BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN ARTICLE XXVI BELOW) ON THE PROPERTY, BUILDING OR PREMISES, NOTICE
AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

 

XXII.   No Waiver.

 

       Either party’s failure to declare a default immediately upon its
occurrence, or delay in taking action for a default shall not constitute a
waiver of the default, nor shall it constitute an estoppel. Either party’s
failure to enforce its rights for a default shall not constitute a waiver of its
rights regarding any subsequent default. Receipt by Landlord of Tenant’s keys to
the Premises shall not constitute an acceptance or surrender of the Premises.

 

XXIII.   Quiet Enjoyment.

 

       Tenant shall, and may peacefully have, hold and enjoy the Premises,
subject to the terms of this Lease, provided Tenant pays the Rent and fully
performs all of its covenants and agreements. This covenant and all other
covenants of Landlord shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building, and shall
not be a personal covenant of Landlord or the Landlord Related Parties.

 

XXIV.   Holding Over.

 

       Except for any permitted occupancy by Tenant under Article VIII, if
Tenant fails to surrender the Premises at the expiration or earlier termination
of this Lease, occupancy of the Premises after the termination or expiration
shall be that of a tenancy at sufferance. Tenant’s occupancy of the Premises
during the holdover shall be subject to all the terms and provisions of this
Lease and Tenant shall pay an amount (on a per month basis without reduction for
partial months during the holdover) equal to 150% of the greater of: (1) the sum
of the Base Rent and Additional Rent due for the period immediately preceding
the holdover; or (2) the fair market gross rental for the Premises as reasonably
determined by Landlord. No holdover by Tenant of payment by Tenant after the
expiration or early termination of this Lease shall be construed to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise. In addition to the payment of the amounts
provided above, if Landlord is unable to deliver possession of the Premises to a
new Tenant, or to perform improvements for a new Tenant, as a result of Tenant’s
holdover and Tenant fails to vacate the Premises within 15 days after Landlord
notifies Tenant of Landlord’s inability to deliver possession, or perform
improvements, Tenant shall be liable to Landlord for all damages, including,
without limitation, consequential damages, that Landlord suffers from the
holdover.

 

XXV.    Subordination to Mortgages; Estoppel Certificate.

 

       Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building, the Property or the Project, and to renewals,
modifications, refinancings and extensions thereof (collectively referred to as
a “Mortgage”). The party having the benefit of a Mortgage shall be referred to
as a “Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. If requested by a successor-in-interest to all or part
of Landlord’s interest in the Lease, Tenant shall, without charge, attorn to

 

17



--------------------------------------------------------------------------------

 

       the successor-in-interest. Landlord and Tenant shall each, within 10 days
after receipt of a written request from the other, execute and deliver an
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). The estoppel certificate shall
include a statement certifying that this Lease is unmodified (except as
identified in the estoppel certificate) and in full force and effect, describing
the dates to which Rent and other charges have been paid, representing that, to
such party’s actual knowledge, there is no default (or stating the nature of the
alleged default) and indicating other matters with respect to the Lease that may
reasonably be requested.

 

XXVI.   Attorney’s Fees.

 

       If either party institutes a suit against the other for violation of or
to enforce any covenant or condition of this Lease, or if either party
intervenes in any suit in which the other is a party to enforce or protect its
interest or rights, the prevailing party shall be entitled to all of its costs
and expenses, including, without limitation, reasonable attorneys’ fees.

 

XXVII.   Broker Fees.

 

       It is agreed that Landlord will pay a commission equal to 4% of the
monthly rent to Colliers International. Payment will be made in monthly
installments beginning January 2003 and final payment will be made December 2003
or when tenant vacates premises in the event of an early termination of the
Lease.

 

XXVIII.   Notice.

 

       If a demand, request, approval, consent or notice (collectively referred
to as a “notice”) shall or may be given to either party by the other, the notice
shall be in writing and delivered by hand or sent by registered or certified
mail with return receipt requested, or sent by overnight or same day courier
service at the party’s respective Notice Address(es) set forth in Article I,
except that if Tenant has vacated the Premises (or if the Notice Address for
Tenant is other than the Premises, and Tenant has vacated such address) without
providing Landlord a new Notice Address, Landlord may serve notice in any manner
described in this Article or in any other manner permitted by law. Each notice
shall be deemed to have been received or given on the earlier to occur of actual
delivery or the date on which delivery is refused, or, if Tenant has vacated the
Premises or the other Notice Address of Tenant without providing a new Notice
Address, 3 days after notice is deposited in the US. Mail or with a courier
service in the manner described above. Either party, may, at any time, change
its Notice Address (other than to a post office box address) by giving the other
party written notice of the new address in the manner described in this Article.

 

XXIX.   Excepted Rights.

 

       This Lease does not grant any rights to light or air over or about the
Building or the Project. Landlord excepts and reserves exclusively to itself the
use of: (1) roofs, (2) telephone, electrical and janitorial closets, (3)
equipment rooms, Building risers or similar areas that are used by Landlord for
the provision of Building services, (4) rights to the land and improvements
below the floor of the Premises, (5) the improvements and air rights above the
Premises, (6) the improvements and air rights outside the demising walls of the
Premises, and (7) the areas within the Premises used for the installation of
utility lines and other installations serving occupants of the Building or the
Project. Landlord has the right to change the Building’s or Project’s name or
address. Landlord also has the right to make such other changes to the Building,
Property and Project as Landlord deems appropriate, provided the changes do not
materially affect Tenant’s ability to use the Premises for the Permitted Use.
Landlord shall also have the right (but not the obligation) to temporarily close
the Building if Landlord reasonably determines that there is an imminent danger
of significant damage to the Building or of personal injury to Landlord’s
employees or the occupants of the Building. The circumstances under which
Landlord may temporarily close the building shall include, without limitation,
electrical interruptions, hurricanes and civil disturbances. A closure of the
Building under such circumstances shall not constitute a constructive eviction
nor entitle Tenant to an abatement or reduction of Rent.

 

XXX.          Surrender of Premises.

 

       At the expiration or earlier termination of this Lease or Tenant’s right
of possession, Tenant shall remove Tenant’s Property (defined in Article XV)
from the Premises, and quit and surrender the

 

18



--------------------------------------------------------------------------------

 

         Premises to Landlord, broom clean, and in good order, condition and
repair, ordinary wear and tear excepted. Tenant shall also be required to remove
the Required Removables in accordance with Article VIII. If Tenant fails to
remove any of Tenant’s Property within 2 days after the termination of this
Lease or of Tenant’s right to possession, Landlord, at Tenant’s sole cost and
expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred for Tenant’s Property. In addition, if
Tenant fails to remove Tenant’s Property from the Premises or storage, as the
case may be, within 30 days after written notice, Landlord may deem all or any
part of Tenant’s Property to be abandoned, and title to Tenant’s Property shall
be deemed to be immediately vested in Landlord.

 

  XXXI.   Miscellaneous.

 

  A.   This Lease and the rights and obligations of the parties shall be
interpreted, construed and enforced in accordance with the Laws of the State of
California and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of such state. If any term or provision of this
Lease shall to any extent be invalid or unenforceable, the remainder of this
Lease shall not be affected, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by law. The headings and titles to the
Articles and Sections of this Lease are for convenience only and shall have no
effect on the interpretation of any part of the Lease.

 

  B.   Tenant shall not record this Lease or any memorandum without Landlord’s
prior written consent.

 

  C.   Landlord and Tenant hereby waive any right to trial by jury in any
proceeding based upon a breach of this Lease.

 

  D.   Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant, the period of time for the performance of such action shall
be extended by the number of days that the performance is actually delayed due
to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.

 

  E.   Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building,
Property and/or Project referred to herein, and upon such transfer Landlord
shall be released from any further obligations hereunder, and Tenant agrees to
look solely to the successor in interest of Landlord for the performance of such
obligations.

 

  F.   Tenant represents that is has dealt directly with and only with the
Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord agrees to indemnify and hold Tenant and the Tenant Related Parties
harmless from all claims of any brokers claiming to have represented the
Landlord in connection with this Lease.

 

 

         EMI Property Management, Inc., is an affiliate of Landlord and
represents only the Landlord in this transaction. Any assistance rendered by any
agent or employee of EMI Property Management, Inc., in connection with this
lease of any subsequent amendment or modification hereto has been or will be
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.

 

  G.   Tenant covenants, warrants and represents that: (1) each individual
executing, attesting and/or delivering this Lease on behalf of Tenant is
authorized to do so on behalf of Tenant; (2) this Lease is binding upon Tenant;
and (3) Tenant is duly organized and legally existing in the state of its
organization and is qualified to do business in the State of California. If

 

19



--------------------------------------------------------------------------------

 

         there is more than one Tenant, or if Tenant is comprised of more than
one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities. Notices, payments and
agreements given or made by, with or to any one person or entity shall be deemed
to have been given or made by, with and to all of them.

 

  H.   Time is of the essence with respect to Tenant’s exercise of any
expansion, renewal or extension rights granted to Tenant. This Lease shall
create only the relationship of Landlord and Tenant between the parties, and not
a partnership, joint venture or any other relationship. This lease and the
covenants and conditions in this Lease shall inure only to the benefit of and be
binding only upon Landlord and Tenant and their permitted successors and
assigns.

 

  I.   The expiration of the Term, whether by lapse of time or otherwise, shall
not relieve either party of any obligations which accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that Tenant’s
obligations under Articles IV, VII, XIV, XX, XXV and XXX shall survive the
expiration or early termination of this lease.

 

  J.   Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only, and the delivery of it does not constitute an offer to Tenant or an
option. This Lease shall not be effective against any party hereto until an
original copy of this Lease has been signed by such party.

 

  K.   All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.

 

  L.   Tenant, within 15 days after request, shall provide Landlord with a
current financial statement and such other information as Landlord may
reasonably request in order to create a “business profile” of Tenant and
determine Tenant’s ability to fulfill its obligations under this Lease.
Landlord, however, shall not require Tenant to provide such information unless
Landlord is requested to produce the information in connection with a proposed
financing or sale of the Building. Upon written request by Tenant, Landlord
shall enter into a commercially reasonable confidentiality agreement covering
any confidential information that is disclosed by Tenant.

 

          XXXII.   Entire Agreement.

 

         This Lease, including the following exhibits and attachments which are
hereby incorporated into and made a part of this Lease, constitute the entire
agreement between the parties and supersede all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents: Exhibit A (Outline and Location of Premises),
Exhibit B (Building Rules and Regulations), Exhibit C (Commencement Letter),
Exhibit D (Work Letter), Exhibit E (Additional Provisions), and Exhibit F
(Parking Agreement).

 

         Landlord and Tenant have executed this Lease as of the day and year
first above written.

 

LANDLORD:

THE ESTATE OF EDWIN A. HELWIG

By:

 

    /s/    [SIGNATURE APPEARS HERE], EXECUTOR        

--------------------------------------------------------------------------------

NAME:

 

[name appears here]

--------------------------------------------------------------------------------

TITLE:

 

Executor/Trustee

--------------------------------------------------------------------------------

BARBARA G. HELWIG

 

20



--------------------------------------------------------------------------------

 

By:

 

/s/    BARBARA HELWIG

--------------------------------------------------------------------------------

NAME:

 

Barbara Helwig

--------------------------------------------------------------------------------

TITLE:

 

Landlord    

--------------------------------------------------------------------------------

 

 

TENANT:

SMTC CORPORATION

By:

 

/s/    GARY WALKER        

--------------------------------------------------------------------------------

NAME:

 

Gary Walker

--------------------------------------------------------------------------------

TITLE:

 

Vice President

--------------------------------------------------------------------------------

 

21



--------------------------------------------------------------------------------

 

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

This Exhibit is attached to and made a part of the Lease by and between The
Estate of Edwin A. Helwig and Barbara G. Helwig (“Landlord”) and SMTC
CORPORATION (“Tenant”) for space in the Building located at 2302 Trade Zone
Boulevard, San Jose, California.

 

INSERT FLOOR PLAN LAYOUT PICTURE HERE. HEADING GOES UNDER FLOOR PLAN.

 

Approximately 34,000 Square Feet

2302 Trade Zone Boulevard, San Jose, CA

 

22



--------------------------------------------------------------------------------

 

EXHIBIT B

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facility (if any), the Property, the Project
and the appurtenances. Capitalized terms have the same meaning as defined in the
Lease.

 

  1.   Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building, Property or Project.

 

  2.   Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agent, employees or invitees, shall be
paid for by Tenant, and Landlord shall not be responsible for the damage.

 

  3.   No signs, advertisements or notices shall be painted or affixed to
windows, doors or other parts of the Building or Project, except those of such
color, size, style and in such places as are first approved in writing by
Landlord. Unless otherwise specifically provided in the Lease, all Tenant
identification at the entrance to the Premises shall be installed by Landlord,
at Tenant’s cost and expense, using the standard graphics for the Building.
Except in connection with the hanging of lightweight pictures and wall
decorations, no nails, hooks or screws shall be inserted into any part of the
Premises, Building or Project except by the Building maintenance personnel.

 

  4.   Tenant shall not place any lock(s) on any door in the Premises, Building
or Project without Landlord’s prior written consent and Landlord shall have the
right to retain at all times and to use keys to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost, and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of this Lease.

 

  5.   All contractor’s, contractor’s representatives and installation
technicians performing work in the Building or Project shall be subject to
Landlord’s prior approval and shall be required to comply with Landlord’s
standard rules, regulations, policies and procedures, which may be revised from
time to time.

 

  6.   Tenant shall assume all risk for damage to articles moved and injury to
any persons resulting from movement in or out of the Building or the Project of
furniture or office equipment, or dispatch or receipt by Tenant of merchandise
or materials the activity. If equipment, property, or personnel of Landlord or
of any other party is damaged or injured as a result of or in connection with
the activity, Tenant shall be solely liable for any resulting damage or loss.

 

  7.   Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises. Damage to the Building or
the Project by the installation, maintenance, operation, existence or removal of
Tenant’s Property shall be repaired at Tenant’s sole expense.

 

  8.   Corridor doors, when not in use, shall be kept closed.

 

  9.   Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building or Project, or otherwise interfere in
any way with

 

23



--------------------------------------------------------------------------------

         other Tenants or persons having business with them; (2) solicit
business or distribute, or cause to be distributed, in any portion of the
Building or the Project, handbills, promotional materials or other advertising;
or (3) conduct or permit other activities in the Building or the Project that
might, in Landlord’s sole opinion, constitute a nuisance.

 

  10.   No animals, except those assisting handicapped persons, shall be brought
into the Building or the Project or kept in or about the Premises.

 

  11.   No inflammable, explosive or dangerous fluids or substances shall be
used or kept by Tenant in the Premises, the Building, the Property or about the
Project except those previously disclosed in the expired lease agreement. Tenant
shall not, without Landlord’s prior written consent, use, store, install, spill,
remove, release or dispose of, within or about the premises or any other portion
of the Building, the Property or the Project, any asbestos-containing materials
or any solid, liquid or gaseous material now of subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental law which may now or later be in effect. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant, and shall remain solely liable for the costs of abatement and removal.

 

  12.   Tenant shall not use or occupy the Premises in any manner or for any
purpose which might injure the reputation or impair the present or future value
of the Premises, the Building or the Project. Tenant shall not use, or permit
any part of the Premises to be used, for lodging, sleeping without prior written
consent of the Landlord or for any illegal purpose. Tenant shall not take any
action which would violate Landlord’s labor contracts or which would cause a
work stoppage, picketing, labor disruption or dispute, or interfere with
Landlord’s or any other Tenant’s or occupant’s business or with the rights and
privileges of any personal lawfully in the Building or the Project (“Labor
Disruption”). Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties, nor shall the Commencement Date of the Term be extended as a
result of the above actions.

 

  13.   Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building or the Project, electrical equipment that would
overload the electrical system beyond its capacity for proper, efficient and
safe operation as determined solely by Landlord. Tenant shall not furnish
cooling or heating to the Premises, including, without limitation, the use of
electric or gas heating devices, without Landlord’s prior written consent.
Tenant shall not use more than its proportionate share of telephone lines and
other telecommunication facilities available to service the Building or the
Project.

 

  14.   Tenant shall not operate or permit to be operated a coin or token
operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees, and then only if the operation does not
violate the lease of any other Tenant in the building or the Project.

 

  15.   Bicycles and other vehicles are not permitted inside the Building or on
the walkways outside the Building, except in areas designated by Landlord.

 

  16.   Landlord may from time to time adopt systems and procedures for the
security and safety of the Building, the Property, and the Project, its
occupants, entry, use and contents. Tenant, its agents, employees, contractors,
guests and invitees shall comply with Landlord’s systems and procedures.

 

24



--------------------------------------------------------------------------------

 

  17.   Landlord shall have the right to prohibit the use of the name of the
Building or the Project or any other publicity by Tenant that in Landlord’s sole
opinion may impair the reputation of the Building or the Project or their
desirability. Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

 

  18.   Tenant shall not canvass, solicit or peddle in or about the Building,
the property or the Project.

 

  19.   Neither Tenant nor its agents, employees, contractors, guests or
invitees shall smoke or permit smoking in the Common Areas or the Exterior
Common Areas, unless the Common Areas or the Exterior Common Areas have been
declared a designated smoking area by Landlord, nor shall the above parties
allow smoke from the Premises to emanate into the Common Areas or any other part
of the Building or the Project. Landlord shall have the right to designate the
Building and/or the Project (including the premises) as a non-smoking building.

 

  20.   Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

  21.   Deliveries to and from the Premises shall be made only at the times, in
the areas and through the entrances and exits designated by Landlord. Tenant
shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other Tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

  22.   The work of cleaning personnel shall not be hindered by Tenant after
5:30 P.M., and cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles to prevent unreasonable hardship
to the cleaning service.

 

25



--------------------------------------------------------------------------------

 

EXHIBIT C

 

COMMENCEMENT LETTER & EARLY TERMINATION PROVISION

 

Date:                                     

 

Tenant Address:

  

SMTC Corporation

    

2302 Trade Zone Boulevard

    

San Jose, CA 95131

 

RE: Commencement Letter with respect to that certain Lease dated as of the 19th
day of November 2002, by and between The Estate of Edwin A. Helwig and Barbara
G. Helwig., as Landlord, and SMTC Corporation as Tenant, for 34,000 rentable
square feet of the building located at 2302 Trade Zone Boulevard, San Jose,
California.

 

Dear Tenant:

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1.   The Commencement Date of the Lease is January 1, 2003.

 

  2.   The Termination Date of the Lease is 90 days written notice prior to
vacancy or 12 months, whichever comes first.

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,

/s/    [signature appears here]        

--------------------------------------------------------------------------------

EMI Property Management,
Agent for The Estate of Edwin A. Helwig and Barbara G. Helwig

 

Agreed and Accepted:

 

Tenant: SMTC Corporation

 

By:

  

/s/    GARY WALKER        

--------------------------------------------------------------------------------

    

Name:

  

Gary Walker

--------------------------------------------------------------------------------

    

Title:

  

Vice President

--------------------------------------------------------------------------------

    

 

26



--------------------------------------------------------------------------------

 

EXHIBIT D

 

WORK LETTER

 

THIS PAGE TO BE USED TO LIST ANY TENANT IMPROVEMENTS, OR TENANT ALLOWANCES FOR
WORK TO BE COMPLETED. IF NO T.I. TO BE INCLUDED INSERT, THIS PAGE INTENTIONALLY
LEFT BLANK.

 

27



--------------------------------------------------------------------------------

 

EXHIBIT E

 

ADDITIONAL PROVISIONS

 

This exhibit (“the Additional Provisions”) is attached to and made a part of the
Lease by and between The Estate of Edwin A. Helwig and Barbara G. Helwig
(“Landlord”) and SMTC Corporation (“Tenant”) for space in the Building located
at 2302 Trade Zone Boulevard, San Jose, California.

 

I.   RENEWAL OPTION.

 

  A.   None

 

EXHIBIT F

 

28



--------------------------------------------------------------------------------

 

PARKING AGREEMENT

 

This exhibit (“the Parking Agreement”) is attached to and made a part of the
Lease by and between The Estate of Edwin A. Helwig and Barbara G. Helwig
(“Landlord”) and SMTC Corporation, (“Tenant”) for space in the Building located
at 2302 Trade Zone Boulevard, San Jose, California.

 

1.   The capitalized terms used in this Parking Agreement shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Parking Agreement. In the event of
any conflict between the Lease and this Parking Agreement, the latter shall
control.

 

2.   Landlord herby grants to Tenant and persons designated by Tenant an
agreement to use 52% of the existing non-reserved parking spaces (the “Initial
Parking Spaces”) in the parking Lot servicing the Building (“Parking Facility”).
The term of such agreement shall commence on the Commencement Date under the
Lease and shall continue until the earlier to occur of the Termination Date
under the Lease, the sooner termination of the Lease, or Tenant’s abandonment of
the Premises thereunder. During the term of this agreement, Tenant shall pay
Landlord the monthly charge of $0.00 for the Initial Parking Spaces per month,
payable in advance with Tenant’s payment of monthly Base Rent. No deductions
from the monthly charge shall be made for days on which the Parking Lot is not
used by Tenant. Tenant may, from time to time request additional parking spaces
in the Parking Lot (the “Additional Parking Spaces”), and if Landlord shall
provide the same, the Additional parking Spaces shall be provided and used on a
month-to-month basis and otherwise on the foregoing terms and provisions. Tenant
shall pay Landlord the prevailing monthly parking charges established by
Landlord from time to time for the Additional Parking Spaces, payable in advance
with Tenant’s payment of monthly Base Rent.

 

3.   Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Parking Lot. Landlord reserves the right to adopt, modify and enforce
reasonable rules (“Rules”) governing the use of the Parking Lot from time to
time including hours of operation. The Rules set forth herein are currently in
effect. Landlord may refuse to permit any person who violates such Rules to park
in the Parking Lot, and any violation of the Rules shall subject the car to
removal from the Parking Lot.

 

4.   Unless specified to the contrary above, the parking spaces hereunder shall
be provided on a non-designated “first-come, first-served” basis. Landlord shall
have no liability whatsoever for any damage to items located in the Parking Lot,
nor for any personal injuries or death arising out of any matter relating to the
Parking Lot, and in all events, Tenant agrees to look first to its insurance
carrier and to require that Tenant’s employees look first to their respective
insurance carriers for payment of any losses sustained in connection with any
use of the Parking Lot. Tenant hereby waives on behalf of its insurance carriers
all rights of subrogation against Landlord or Landlord’s agents. Landlord
reserves the right to assign specific parking spaces, and to reserve parking
spaces for visitors, small cars, handicapped persons and for other tenants,
guests of tenant’s or other parties, which assignment and reservation or spaces
may be relocated as determined by Landlord from time to time, and Tenant and
persons designated by Tenant hereunder shall not park in any location designated
for such assigned or reserved parking spaces. Tenant acknowledges that the
Parking Facility may be closed entirely or in part in order to make repairs or
perform maintenance services, or to alter, modify, re-stripe or renovate the
Parking Lot, or if required by casualty, strike, condemnation, act of God,
governmental law or requirement or other reason beyond the operator’s reasonable
control. If Tenant shall default under this Parking Agreement, the operator
shall have the right to remove from the Parking Lot any vehicles hereunder which
shall have been involved or shall have been owned or driven by parties involved
in causing such default, without liability therefor whatsoever. In addition, if
Tenant shall default under this Parking Agreement, Landlord shall have the right
to cancel this parking Agreement on 10 days’ written notice, unless within such
10 day period, Tenant cures such default. If Tenant defaults with respect to the
same term or condition under this Parking

 

29



--------------------------------------------------------------------------------

     Agreement more than 3 times during any 12 month period, and Landlord
notifies Tenant thereof promptly after each such default, the next default of
such term or condition during the succeeding 12 month period, shall, at
Landlord’s election, constitute an incurable default. Such cancellation right
shall be cumulative and in addition to any other rights or remedies available to
Landlord at law or equity, or provided under the Lease (all of which rights and
remedies under the Lease are hereby incorporated herein, as though fully set
forth). Any default by Tenant under the Lease shall be a default under this
Parking Agreement, and any default under this Parking Agreement shall be a
default under the Lease.

 

RULES

 

  (i)   Landlord reserves the right to establish and change Parking Lot hours
from time to time, although, as of the date of this Lease, Tenant shall have
access to the Parking Facility on a 24-hour basis, 7 days a week, subject to the
other terms of this Parking Agreement. Tenant shall not store or permit its
employees to store any automobiles in the Parking Facility without the prior
written consent of the Landlord. Except for emergency repair, Tenant and its
employees shall not perform any work on any automobiles while located in the
Parking lot, or anywhere else on the Property. If it is necessary for Tenant or
its employees to leave an automobile in the Parking Facility overnight, Tenant
shall provide the Landlord with prior notice designating the license plate
number and model of such automobile.

 

  (ii)   Cars must be parked entirely within the stall lines painted on the
floor, ground, asphalt or cement, and only small cars may be parked in areas
reserved for small cars.

 

  (iii)   All directional signs and arrows must be observed.

 

  (iv)   The speed limit shall be 5 miles per hour.

 

  (v)   Parking spaces reserved for handicapped persons must be used only by
vehicles properly designated.

 

  (vi)   Parking is prohibited in all areas not expressly designated for
parking, including without limitation:

 

  (a)   Areas not striped for parking

 

  (b)   Aisles

 

  (c)   Where “no parking” signs are posted

 

  (d)   Ramps

 

  (e)   Loading zone

 

  (vii)   Parking Facility managers or attendants are not authorized to make or
allow any exceptions to these Rules.

 

  (viii)   Every parker is required to park and lock his/her own car.

 

  (ix)   Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited. Parking spaces may be used only for parking
automobiles.

 

  (x)   Tenant agrees to acquaint all persons to whom Tenant assigns a parking
space with these Rules.

 

5.   TENANT ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
LAW, LANDLORD SHALL NOT BE RESPONSIBLE FOR ANY LOSS OR DAMAGE TO TENANT OR
TENANT’S PROPERTY (INCLUDING, WITHOUT LIMITATIONS, ANY LOSS OR DAMAGE TO
TENANT’S AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT, VANDALISM OR ACCIDENT)
ARISING FROM OR RELATED TO TENANT’S USE OF THE PARKING LOT OR EXERCISE OF ANY
RIGHTS UNDER THIS PARKING AGREEMENT, WHETHER OR NOT SUCH LOSS OR DAMAGE RESULTS
FROM THE LANDLORD’S ACTIVE NEGLIGENCE OR NEGLIGENT OMISSION. THE LIMITATION ON
LANDLORD’S LIABILITY UNDER THE PRECEDING SENTENCE SHALL NOT APPLY HOWEVER TO
LOSS OR DAMAGE ARISING DIRECTLY FROM LANDLORD’S WILLFUL MISCONDUCT.

 

30



--------------------------------------------------------------------------------

 

6.   Without limiting the provisions of Paragraph 6 above, Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant
arising as a result of parking in the Parking Facility, or any activities
incidental thereto, wherever or however the same may occur, and further agrees
that Tenant will not prosecute any claim for personal injury or property damage
against Landlord or any of its officers, agents, servants or employees for any
said causes of action. It is the intention of Tenant by this instrument, to
exempt and relieve Landlord from liability for personal injury or property
damage caused by negligence.

 

7.   The provisions of Article XXI of the Lease are hereby incorporated by
reference as if fully recited.

 

     Tenant acknowledges that Tenant has read the provisions of this Parking
Agreement, has been fully and completely advised of the potential dangers
incidental to parking in the Parking Facility and is fully aware of the legal
consequences of agreeing to this instrument.

 

31